SrENGER, J.,
delivered the opinion of the court. The bill of exceptions, taken- at the trial, presents two points for the consideration of the-'court': • '/
- -Iv Was there sufficient evidence of property in the plaintiff?
. 3. Ought the" evidence, overruled at the trial, to have been admitted either in mitigation of damages, or as a bar to the suit ?
With respect- to the first point, the bill of exceptions states,, that the plaintiff gave in-evidence, that, at the time of the seizure of the ship -American Eagle,-by- ike defendants, she was in the ac-; tual, full, and peaceable possession of the plaintiff ; and that, on. the acquittal of the vessel in 'the district court, it Was decreed that she should be restored to the plaintiff the claimant of the vessel in that court; and the plaintiff théri gave.in evi*151dence the proceedings in the district court, by which the above facts fully appeared. In this stage of the cause, and after the plaintiff had proved the seizure of the ship by the defendants, and her value, a motion was made by the defendants’ counsel, that the plaintiff should be nonsuited, on the ground that there was not sufficient evidence to entitle the plaintiff to a verdict, no right or title having been shown in the plaintiff to the ship. We are of opinion that the motion for a nonsuit was correctly overruled. It is a general and undeniable principle, that possession is a sufficient title to the plaintiff in an action of trespass, vi et armis, against a wrong doer. (1 East’s Rep. 244. 3 Burr. 1563. Willes’s Rep. 221. Esp. Dig. 403. Gould’s edit, part 2. 289.) The finder of an article may maintain trespass against any person but the real owner; and a person having an illegal possession, may support this action against any person other than the true owner. (1 Chitty’s Pl. 168. 2 Saund. 47. d.) If these principles are applied to this case, it will appear, at once, that the evidence of the plaintiff’s right to the ship was very ample. He was not only in the actual, full, and peaceable possession of this ship, but he was the claimant of her in the district court; and she has been awarded to him by a sentence of that court. The defendants make this objection without a pretence of right, on their part, as they stand before the court in the character of tort-feasors.
In the progress of the cause, the plaintiff proved himself to be the owner of the ship; and even if it was admitted that the proof before given was. insufficient, a new trial ought not to be awarded on the ground of want of proof of title in the plaintiff, when that very proof was befoi’e the jury, and is now spread on the record. In no point of view have the defendants entitled themselves to a new trial on this part of the bill of exceptions.
Under the second exception, it has been urged, that the matters set forth in the notice ought to have been admitted in mitigation of damages, and as a bar to the suit. They were overruled in both respects; first, because they formed no bar to the suit; and, secondly, because the plaintiff’s counsel had distinctly stated and admitted, that the defendants had not been influenced by any malicious motives in making the seizure, and that they had not acted therein with any view or design of oppressing or injuring the plaintiff. The presiding judge held that such admission precluded the plaintiff from claiming any damages *152against the defendants by way of punishment or smart money, arid that after such admission the plaintiff could recover only the actual damages sustained, and he gave that direction to the jury*
The defendants have no cause of complaint, that the facts set out in the notice were not admitted' in mitigation of damages; for the admission made by the plaintiff’s counsel, was held tó¡ ■preclude him from recovering any thing-beyond the actual damages sustained. If the matters- contained irt' the notice do not'bar the plaintiff’s recoyery, he was entitled, at all events, to recover his actual damages ; and it is not pretended that he has recovered beyond that amount*
The-question, then,, presents itself, and it is the only grave one in the case, whether the matters contained in the notice, if proved^ would operate as a bar to the plaintiff’s /right; of action.. -This question, in the státe -of the present record; wé should be justified in refusing to hear discussed.' The pleas in bar embrace the same matters insisted on in the notice. These pleas have .been.-demurred to, and have been adjudged to be bad* It is true . there was not an argument Upon them, but it was hot a judgment oy'default. When the cause was called, the defendants5 counsel' appeared, and declined to argüe them, whereupon judgment was given-, for the plaintiff, on the defendants’ counsel declining the argument. This act can be viewed in no other light than as-evincing a consciousness, on the part of the counsel, that the pleas were not to be supported.; and it is a well-settled principle of practice, -that no court will hear the merits of a case discussed after judgment. Virtually, we have -already declared the pleas bad, -and we should be justified in refusing to hear counsel tell us that a. decision in the same cause is incorrect. We ‘were disposed, however, as it had been suggested that this cause wbuld not probably rest here, to hear the points argued; and; oil two grounds, wé are' decidedly of opinion, .that. the facts stated in ‘the notice, ifpíovéd, ought not to preclude the plaintiff’s recoyery. We believe that the sentence of r'esti-' tution, in the district court, is final and conclusive; that sentence not having been appealed'from; and still remaining in full force*
It appears that this ship \vaslibelled, as forfeited, to the United States, on the ground that she was fitted out at New-York, with the intent that She should be employed in the service of a foreign state, to wit, that part of the island of St. Domingo which was-tinder the government of JPetion, to commit hostilities upon the - *153Subjects of another foreign state,"with which the United State's of America were then at peace, to wit, that part of the island óf St. Domingo which was then under the government of Christ'ophe, contrary to the statute in thát case provided. •
The plaintiff appeared before the district court, as fclaimant of the ship, and filed his answer to the libel; and, on full hearing; the libel was dismissed,- and the ship was decreed to be restored to the plaintiff; and a Certificate of reasonable cause for the seizure was denied.
It would seem, at once, to be unjust and improper, in an action brought to recover damages for the seizure of property, after it has been restored by the sentence of a court of competent jurisdiction, for any other court, and, especially, a common-law' court, to rehear the case, and to examine again into the propriety óf the sentence, in a collateral manner.. It would impugn a very salutary maxim, nemo debet bis vexari pro eadem causa ; and it would overturn the well-settled principle, that the judgment of a court of competent jurisdiction, proceeding upon a: tnatter of which it had cognizance, cannot be impeached collaterally, but that it stands firm until vacated or reversed. But Upon authority, without regarding the unreasonableness of the principle contended for, the sentence in this case is conclusive* In Scott v. Shearman and others, (2 Wm. Bl. Rep. 977.,) trespass was brought against custom-house officers for breaking and entering the plaintiff’s house, and taking away his goods. The defendants gave in evidence a copy of the record.of condemnation of the court of exchequer, condemning á quantity of geneva, (the goods taken from the plaintiff,) and the principal question was, whether this was Conclusive. Justice Bladkstone delivered the unanimous opinion of the court, that the condemnation was conclusive evidence to all the world that the, goods were liable to be seized, and, therefore, the action would not lie. ■
In Henshaw v. Pleasance and others, (2 Wm. Bl. Rep. 1176.,) Le Grey, Ch. Justice, Gould and Nares, Justices, referring to the case-of Scott Shearman, say, it has been uniformly held, for above a century, that a condemnation of goods, in the exchequer, is conclusive evidence against all the world.
It has been suggested, by Peake, that a judgment of acquittal does not seem to have so strong an operation-in favour of the party; but, in reference to a case like the present, we perceive no reason for thedistinction, nor can such a distinction-be sup« *154ported by authorities. In an action ■ of trover for a parcel of” brandy, before Baron Price, Trinity vacation, 1716, an information in the name of the attorney general, in the exchequer,- and an acquittal thereupon, and a judgment were given in evidence, the brandy being seized, Sec.; to which the other side objected ; but the judge refused to admit any evidence against this determination, or to let the parties in to contest the fact over again which had been tried on the information. (12 Vin. Ab. 95. A. b. 22. pl. 1.) In Cooke v. Sholl, (5 Term Rep. 255.,) Lord Kenyon, unhesitatingly, declared, that a judgment of acquittal, in the exchequer, being a judgment in rem, was conclusive as to the question of the illegality of the caption. In Meadows and wife v. The Dutchess of Kingston, (Amb. 756.,) a bill was filed in chancery, stating the will of the Duke of Kingston, the devise by him of his personal estate to the defendant and his wife; that it ivas founded on fraud committed by the defendant, in imposing herself on the duke as a single woman, thereby inducing him to marry her, when at the- time she was the wife of a Mr. Hervey, and incapable of becoming the wife of the duke, praying an account of the personal estate of the duke, &c. &c. The defendant, among other things, pleaded a suit in the consistorial court of London, instituted by¡ her against Mi'. Herveyv for jactitation of marriage, and a cross allegation by Mr. Hervey, that he was married to her; and that, upon hearing the cause, the judge, by his definitive and final sentence, declared that the defendant then was a spinster, and free from all matrimonial contracts or espousals, more especially with Hervey. This plea was argued, and Lord Chancellor Apsley held the sentence of the corisistorial court to be conclusive; and he laid down the rule to be, that whenever a matter comes to be tried in a collateral way, the decree, sentence, or judgment, of any court having competent jurisdiction, shall be received as conclusive evidence of the matter so determined. The only distinction he admitted was, where the sentence is not ex directo ; if it be not, it seems not to be conclusive. (Peake, 3d edit. 76—80., and notes, where other cases are cited.) In the present case the question was direct; was this ship forfeited for the causes set forth in the libel ? The answer of the district court is, “ she was not.” We, therefore, have no hesitation to say, that, in a case like the present, the sentence of acquittal is conclusive that the seizure was illegal.
*155It was suggested, on the argument, that the decision in the district court is to be regarded as the sentence of a foreign court, and is, therefore, examinable; but that court cannot be so considered. It is a court held in and for the district of New-York, It is a court constituted under the constitution and laws of the United States, and it is just as much a domestic tribunal as this court.
If, however, the question of the legality of the seizure could be inquired into, we are equally clear that the matters relied on by the defendants cannot avail them. The supposed ground of the forfeiture of this ship has been already stated; it was that she was fitted out within the United States, with intent that she should be employed in the service of a foreign state, to wit, that part of St. Domingo which was under the government of Petion, to commit hostilities upon the subjects of another foreign state with which the United States were then at peace, to wit, that part of St. Domingo which was then under the government of Christophe.
To work a forfeiture of this ship under the act of congress, (L. U. S. vol. 3. p. 88.,) it was incumbent on the defendants to make out that that part of St. Domingo which was under the government of Petion, as also that part -which was under the government of Christophe, were, respectively, independent states, within the meaning of the act. On this part of the case, this court adopt the opinion expressed by Chief Justice Marshall, in Rose v. Himley, (4 Cranch, 272.) “ The colony of St. Domingo, originally belonging to France, had broken the bond that connected her with the parent state, and declared herself independent, and was endeavouring to support that independence by arms. France still asserted her claim of sovereignty, and had employed a military force in support of that sovereignty. A war, defacto, then, unquestionably existed between France and St. Domingo. It has been argued that .the colony having declared itself a sovereign state, and having thus far maintained its sovereignty, by arms, must be considered and treated, by other nations, as sovereign in fact, and as being entitled to maintain the same intercourse with the world that is maintained by other belligerent nations. In support of this argument the doctrines of Valid have been particularly referred to; but the language of that writer is obviously addressed to sovereigns, not to courts. It is /or government to decide whether they will consider St. Do*156mingo as an independent nation ; püd until such decision shall be made, or France shall relinquish her claim, courts of justice must, consider, the appien-t state of .things ás, remaining unialter.ed, pnd 'the sovereign powqr of France..oyer that colony as still sub? sisting.” ......
Op the trial of this cause it was proved that, under the non* intercourse act, as Iqte as 1809, vessels and cargoes were libelled, on the seizure of the defendants, for. holding intercourse with St. Doirdngo,. as a dependency of. France jr andthat our government have sq considered that island is a matter of public, notoriety* if (these courts are to consider the sovereign power, of' France as still subsisting over that colony, the fitting out of this ship, as stated in the .pleas and .notice, .was not an infraction pf the statute; for'neither Petio® nor Christ'ophe were sovereign princes or states; and it was not, therefore, a fitting out with art intent, that this ship should be employed in the service of any foreign- prince or state, to- cruisp op commit, hostilities upon the-subjects,, citizens,or property of apy other foreign ppipce Or, statq^ with whom-$\<s, United States, were, at peace., . ,. . ;
Fop these reasons. We ape of opinion that the motion for a new trial .must bp refused, and that.fhe plaintiff have .judgment, on- thq yerdict. , •
Judgment for life plpiTOtijE-